Wheeler, J.
It is unnecessary to revise the action of the Court, refusing to entertain the motion in arrest of judgment. The writ of error has been prosecuted by other counsel, whose right is not questioned ; and as the objection taken in arrest of judgment goes to the foundation of the action, it is" equally available on error, as in arrest of judgment. On the merits, the case comes clearly within the principle of the cases of Daily v. The State, (4 Tex. 417,) The State v. Cotton, (6 Id. 425,) and Cotton v. The State, (7 Id. 547.) On the authority of those cases the judgment must be reversed and the case dismissed.
Reversed and dismissed.